ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of possession of a motor vehicle with an altered vehicle identification number, in violation of Section 301.390 RSMo (1994), and receiving stolen property, in violation of Section 570.080 RSMo (1994), on which he was sentenced as a prior and persistent offender to consecutive terms of five years and seven years imprisonment. Defendant also appeals from an order denying on the merits, without an evidentiary hearing, his Rule 29.15 motion. However, defendant has abandoned this appeal by failing to brief any errors with respect to the denial of post-conviction relief.
With respect to the direct appeal, no error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).